Dear Secretary Carnahan:
This opinion letter responds to your request dated January 14, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Ron Calzone regarding a proposed amendment to Chapter 116 of the Revised Statutes of Missouri (version C). The proposed summary statement is as follows:
  Shall Missouri law be amended to modify procedures regarding initiative and referendum petitions including counting signatures that are not in compliance with current state laws, creating additional petition circulation offenses, and establishing court deadlines for certain legal challenges?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  CHRIS KOSTER
  Attorney General